


Exhibit 10.3


NEITHER THIS WARRANT NOR THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE
HEREOF HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), ANY STATE SECURITIES LAW OR ANY OTHER SECURITIES LAWS AND,
ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS THEREUNDER AND IN COMPLIANCE WITH
APPLICABLE STATE SECURITIES OR BLUE SKY LAWS.


VIGGLE INC.
WARRANT


CUSIP No.
Warrant No. ___    Dated: ______, 2014


Holder: Sillerman Investment Company III LLC
Number of Shares: _______________________


Viggle Inc., a corporation organized and existing under the laws of the State of
Delaware (the “Company”), hereby certifies that, for value received, the holder
whose name appears above or its registered assigns (“Holder”), is entitled,
subject to the terms set forth herein, to purchase from the Company up to the
total number of shares appearing above of Common Stock, $0.001 par value
(including any class of common equity of the Company or any successor  company
for which such Common Stock becomes exchangeable or into which it becomes
convertible, directly or indirectly, pursuant to any reorganization,
recapitalization, reclassification, merger, combination, share exchange or
similar transaction as provided in Section 3, the “Common Stock”), of the
Company (each such share, a “Warrant Share”), at an exercise price equal to
$_____ per share (as adjusted from time to time as provided in Section 7, the
“Exercise Price”), at any time and from time to time from and after this date
through and including the date that is five years after the date of this Warrant
or earlier as provided herein (the “ Expiration Date ”), and subject to the
following terms and conditions:


1.    Registration of Warrant.  The Company shall register this Warrant, upon
records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time.  The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof (notwithstanding any notations of ownership or writing hereon made
by any person other than the Company) for the purpose of any exercise hereof or
any distribution to the Holder, and for all other purposes, and the Company
shall not be affected by any notice to the contrary.


2.    Registration of Transfers and Exchanges.



NY 242,134,021v4

--------------------------------------------------------------------------------




(a)    The Company shall register the transfer of any portion of this Warrant in
the Warrant Register, upon surrender of this Warrant, with the Form of
Assignment attached hereto appropriately completed and duly executed by the
Holder or its duly authorized agent, to the Company at the office specified in
or pursuant to Section 3(b) and upon the Holder's compliance with Section 4,
provided that such transfer is made in compliance with the Securities Act and
state securities laws.  Upon any such registration of transfer, a new warrant to
purchase Common Stock, in substantially the form of this Warrant (any such new
warrant, a “New Warrant”), evidencing the portion of this Warrant so transferred
shall be issued to the transferee (a “Transferee” ) and a New Warrant evidencing
the remaining portion of this Warrant not so transferred, if any, shall be
issued to the transferring Holder.  The acceptance of the New Warrant by the
Transferee thereof shall be deemed the acceptance of such Transferee of all of
the rights and obligations of a holder of a Warrant.  Notwithstanding anything
to the contrary contained in this Section 2(a), a transfer of any portion of
this Warrant will not be effected until the Company has received an opinion of
counsel reasonably satisfactory to the Company, to the effect that registration
under the Securities Act is not required in connection with such proposed
transfer.


(b)    This Warrant is exchangeable, upon the surrender hereof by the Holder to
the office of the Company specified in or pursuant to Section 3(b), for one or
more New Warrants, evidencing in the aggregate the right to purchase the number
of Warrant Shares which may then be purchased hereunder.  Any such New Warrant
shall be dated the date of such exchange.


3.    Duration, Exercise of Warrants and Redemption.


(a)    This Warrant shall be exercisable by the registered Holder on any day
other than a Saturday, Sunday or legal holiday on which the commercial banks in
the City of New York, New York, are required or permitted by law to remain
closed (a “Business Day”), at any time and from time to time on or after 5:00
p.m., New York City time, on the date hereof, to and including the date that is
five years after the date of this Warrant, subject to Section 3(e).   At 5:00
p.m., New York City time, on the Expiration Date, the portion of this Warrant
not exercised prior thereto shall be and become void and of no value.


(b)    The Holder may exercise this Warrant by—
    
(i)    delivering the Form of Election to Purchase attached hereto appropriately
completed and duly executed, to the Company at its office at 902 Broadway, 11th
Floor, New York, New York 10010, or at such other address as the Company may
specify in writing to the then registered Holder;


(ii)    surrendering this Warrant to the Company, properly endorsed by the
Holder; and



NY 242,134,021v4

--------------------------------------------------------------------------------




(iii)    paying to the Company the Exercise Price multiplied by the number of
Warrant Shares in respect to which this Warrant is being exercised (hereafter
the “Aggregate Exercise Price”) in accordance with Section 3(c).


(c)    Payment of the Aggregate Exercise Price. Payment of the Aggregate
Exercise Price shall be made, at the option of the Holder by the following
methods:


(i)    by delivering to the Company cash or a bank or certified check made
payable to the order of the Company, or by making a wire transfer of immediately
available funds to an account designated in writing by the Company, in the
amount of such Aggregate Exercise Price;


(ii)    by instructing the Company to withhold a number of Warrant Shares then
issuable upon exercise of this Warrant with an aggregate Fair Market Value as of
the Date of Exercise equal to the Aggregate Exercise Price in effect on the Date
of Exercise;


(iii)    by surrendering to the Company (x) Warrant Shares previously acquired
by the Holder with an aggregate Fair Market Value as of the Date of Exercise
equal to such Aggregate Exercise Price and/or (y) other securities of the
Company having a value as of the Date of Exercise equal to the Aggregate
Exercise Price (which value in the case of debt securities shall be the
principal amount thereof plus accrued and unpaid interest, in the case of
preferred stock shall be the liquidation value thereof plus accumulated and
unpaid dividends and in the case of shares of Common Stock shall be the Fair
Market Value thereof); or


(iv)    by any combination of the foregoing.


In the event of any withholding of Warrant Shares or surrender of other equity
securities pursuant to clause (ii), (iii), or (iv) above where the number of
shares whose value is equal to the Aggregate Exercise Price is not a whole
number, the number of shares withheld by or surrendered to the Company shall be
rounded up to the nearest whole share and the Company shall make a cash payment
to the Holder (by delivery of a certified or official bank check or by wire
transfer of immediately available funds) based on the incremental fraction of a
share being so withheld by or surrendered to the Company in an amount equal to
the product of (x) such incremental fraction of a share being so withheld or
surrendered multiplied by (y) in the case of Common Stock, the Fair Market Value
per Warrant Share as of the Date of Exercise, and, in all other cases, the value
thereof as of the Date of Exercise determined in accordance with clause (iii)(y)
above.


Upon proper exercise of this Warrant by the Holder, the Company shall promptly
issue or cause to be issued and cause to be delivered to or upon the written
order of the

NY 242,134,021v4

--------------------------------------------------------------------------------




Holder and in such name or names as the Holder may designate, one or more
certificates representing, in the aggregate, the number of Warrant Shares
issuable upon such exercise, free of restrictive legends other than as required
by this Warrant or by law.  Any person so designated by the Holder to receive
Warrant Shares shall be deemed to have become holder of record of such Warrant
Shares as of the Date of Exercise of this Warrant.


"Fair Market Value" means, as of any particular date: (a) the volume weighted
average of the closing sales prices of the Common Stock for such day on all
domestic securities exchanges on which the Common Stock may at the time be
listed; (b) if there have been no sales of the Common Stock on any such exchange
on any such day, the average of the highest bid and lowest asked prices for the
Common Stock on all such exchanges at the end of such day; (c) if on any such
day the Common Stock is not listed on a domestic securities exchange, the
closing sales price of the Common Stock as quoted on the OTC Bulletin Board, the
Pink OTC Markets or similar quotation system or association for such day; or (d)
if there have been no sales of the Common Stock on the OTC Bulletin Board, the
Pink OTC Markets or similar quotation system or association on such day, the
average of the highest bid and lowest asked prices for the Common Stock quoted
on the OTC Bulletin Board, the Pink OTC Markets or similar quotation system or
association at the end of such day; in each case, averaged over twenty (20)
consecutive Business Days ending on the Business Day immediately prior to the
day as of which "Fair Market Value" is being determined; provided, that if the
Common Stock is listed on any domestic securities exchange, the term "Business
Day" as used in this sentence means Business Days on which such exchange is open
for trading. If at any time the Common Stock is not listed on any domestic
securities exchange or quoted on the OTC Bulletin Board, the Pink OTC Markets or
similar quotation system or association, the "Fair Market Value" of the Common
Stock shall be the fair market value per share as determined jointly by the
Board of Directors of the Company and the Holder.


A “Date of Exercise” means the date on which the Company shall have received (i)
this Warrant (or any New Warrant, as applicable), with the Form of Election to
Purchase attached hereto (or attached to such New Warrant) appropriately
completed and duly executed, and (ii) payment of the Exercise Price for the
number of Warrant Shares so indicated by the holder hereof to be purchased.


(c)    This Warrant shall be exercisable, either in its entirety or, from time
to time, for a portion of the number of Warrant Shares.  If this Warrant is
exercised for less than all of the Warrant Shares which may be purchased under
this Warrant, the Company shall issue or cause to be issued, at its expense, a
New Warrant evidencing the right to purchase the remaining number of Warrant
Shares for which no exercise has been evidenced by this Warrant.


(d)    The certificate or certificates for Warrant Shares issued upon exercise
of this Warrant shall be stamped or imprinted (unless registered under the
Securities Act) with a legend substantially in the following form:



NY 242,134,021v4

--------------------------------------------------------------------------------




THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE UNITED STATES SECURITIES ACT OF 1933 (THE “ACT”) OR APPLICABLE STATE
SECURITIES LAWS, AND SUCH SECURITIES MAY NOT BE SOLD OR TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH SALE OR TRANSFER IS EXEMPT FROM THE
REGISTRATION REQUIREMENTS OF THE ACT AND APPLICABLE STATE SECURITIES LAWS.


(e)    Notwithstanding anything to the contrary herein, this Warrant shall not
be exercisable unless and until the Company’s stockholders shall have approved
the exercise of this Warrant.


4.    Payment of Taxes.  The Company shall pay all documentary stamp taxes
attributable to the issuance of Warrant Shares upon the exercise of this
Warrant; provided, however, that the Company shall not be required to pay any
tax which may be payable in respect of any transfer involved in the registration
or issue of any certificates for Warrant Shares or Warrants in a name other than
that of the registered Holder of the Warrant surrendered, and the Company shall
not be required to issue or cause to be issued or deliver or cause to be
delivered the certificates for Warrant Shares unless or until the person or
persons requesting the issuance thereof shall have paid to the Company the
amount of such tax or shall have established to the satisfaction of the Company
that such tax has been paid or is not required to be paid.  The Holder shall be
responsible for all other tax liability that may arise as a result of holding or
transferring this Warrant or receiving Warrant Shares upon exercise hereof.


5.    Replacement of Warrant.  If this Warrant is mutilated, lost, stolen or
destroyed, the Company may in its discretion issue or cause to be issued in
exchange and substitution for and upon cancellation hereof, or in lieu of and in
substitution for this Warrant, a New Warrant, but only upon receipt of such
mutilated warrant or evidence reasonably satisfactory to the Company of such
loss, theft or destruction.  Applicants for a New Warrant under such
circumstances shall also comply with such other reasonable regulations and
procedures, pay such reasonable charges and provide such indemnity as the
Company may prescribe.


6.    Reservation of Warrant Shares.  The Company covenants that it shall at all
times reserve and keep available out of its authorized and unissued Common
Stock, solely for the purpose of enabling it to issue Warrant Shares upon
exercise of this Warrant as herein provided, the number of Warrant Shares which
are then issuable and deliverable upon the exercise of this entire Warrant, free
from preemptive rights or any other actual contingent purchase rights of persons
other than the Holders (taking into account the adjustments and restrictions of
Section 7).  The Company covenants that all Warrant Shares that shall be so
issuable and deliverable shall, upon issuance and the payment of the applicable
Exercise Price in accordance with the terms hereof, be duly authorized, validly
issued and fully paid and nonassessable.  The Company shall provide for and
maintain the listing of the Common Stock, including the Warrant Shares, upon any
securities exchange or

NY 242,134,021v4

--------------------------------------------------------------------------------




interdealer quotation system, if any, which is the principal exchange or system
on which the Common Stock is then traded or listed.


7.    Certain Adjustments.  The Exercise Price payable upon exercise of this
Warrant is subject to adjustment from time to time as set forth in this Section
7.  Upon each such adjustment of the Exercise Price pursuant to this Section 7,
the Holder shall thereafter prior to the Expiration Date be entitled to
purchase, at the Exercise Price then in effect pursuant hereto, the number of
Warrant Shares obtained by multiplying the Exercise Price in effect immediately
prior to such adjustment by the number of Warrant Shares issuable upon exercise
of this Warrant immediately prior to such adjustment and dividing the product
thereof by the Exercise Price resulting from such adjustment.


(a)    Stock Splits and Combinations.  If the Company, at any time while this
Warrant is outstanding, (i) subdivides outstanding shares of Common Stock into a
larger number of shares or (ii) combines outstanding shares of Common Stock into
a smaller number of shares, then in each such case the Exercise Price shall be
adjusted to equal the price obtained by multiplying the Exercise Price in effect
immediately prior to the effective date of such subdivision or combination by a
fraction, (1) the numerator of which shall be the number of shares of Common
Stock outstanding immediately before such event and (2) the denominator of which
shall be the number of shares of Common Stock outstanding immediately after such
event.  Any adjustment pursuant to this Section 7(a) shall become effective
immediately after the effective date of such subdivision or combination.


(b)    Reclassification.  In case of any reclassification or change of the
shares of Common Stock issuable upon exercise of this Warrant (other than a
change in par value, or as a result of a subdivision or combination covered by
Section 7(a), but including any change in the shares into one or more classes or
series of shares), then the Holder shall have the right thereafter to exercise
this Warrant only for the shares of stock and other securities of the Company
and property receivable by holders of Common Stock following such
reclassification or change, and the Holder shall thereafter upon exercise of
this Warrant be entitled to receive such amount of securities or property
attributable to the number of Warrant Shares such Holder would have been
entitled to receive had such Holder exercised this Warrant immediately prior to
such action.  The terms of any such reclassification or other change shall
include such terms so as to continue to give to the Holder the right to receive
the securities or property set forth in this Section 7(b) upon any exercise
following any such reclassification or other action.


(c)    Merger, Consolidation, Etc.    If (A) any person (the “ Acquirer ”)
directly or indirectly acquires the Company in a transaction in which the
Company is merged with or into or consolidated with another person or (B) the
Company sells or conveys all or substantially all of its assets to another
person (unless, subsequent to such merger, consolidation or other transaction,
the Company is the surviving entity and the stockholders of the Company
immediately prior to the transaction constitute at least a majority of the
stockholders of the Company following the transaction, this Section 7(c) shall
not apply

NY 242,134,021v4

--------------------------------------------------------------------------------




with respect to such merger, consolidation or other transaction) (such merger,
consolidation or other transaction referred to hereinafter as a “Change”), then,
upon exercise of this Warrant at any time after the consummation of the Change
but prior to the Expiration Date, in lieu of the Warrant Shares (or other
securities, cash, assets or other property) purchasable upon the exercise of
this Warrant prior to such Change, the Holder shall be entitled to receive such
Warrant Shares or other securities, cash, assets or any other property
whatsoever which such Holder would have been entitled to receive after the
occurrence of such Change had this Warrant been exercised immediately prior to
such Change.  As a condition to the consummation of such Change, the Company
shall take all reasonable steps to cause the Acquirer to execute and deliver to
the Holder of this Warrant a written instrument in which the Acquirer assumes
all of the obligations under this Warrant and any adjustments to the Warrant as
assumed by the Acquirer that may occur subsequent to the effective date of such
Change shall be as nearly equivalent as may be practicable to the adjustments
provided for in Section 7 of this Warrant.


The Company shall give written notice of any Change to the Holder, in accordance
with Section 7(f), at least three Business Days prior to the effective date of
the Change.   The Company’s failure to give notice required by this Section 7(c)
or any defect therein shall not affect the validity of the Change covered by
this Section 7(c).  However, if the Company fails to give notice, the
responsibilities of the Company with respect to this Section 7(c) shall be
assumed by the Acquirer and nothing in this paragraph shall prejudice the rights
of the Holder pursuant to this Warrant.


(d)    All calculations under this Section 7 shall be made to the nearest cent
or the nearest 1/100th of a share, as the case may be.


(e)    In the event of any reclassification or change of the shares of Common
Stock issuable upon exercise of this Warrant (other than a change in par value,
or as a result of a subdivision or combination, but including any change in the
shares into one or more classes or series of shares); or in the event the
Company shall authorize the voluntary dissolution, liquidation or winding up of
the affairs of the Company, then the Company shall cause to be mailed to each
Holder at their last addresses as they shall appear upon the Warrant Register,
at least 10 calendar days prior to the applicable record or effective date
hereinafter specified, a notice stating the date on which such reclassification
or change, or dissolution, liquidation or winding up is expected to become
effective or close, and the date as of which it is expected that holders of
Common Stock of record shall be entitled to exchange their shares of Common
Stock for securities, cash or other property deliverable upon such
reclassification or change, dissolution, liquidation or winding up; provided ,
however , that the failure to mail such notice or any defect therein or in the
mailing thereof shall not affect the validity of the corporate action required
to be specified in such notice.


(f)    Notice of Adjustments.  The Company shall promptly, and in any event
within ten (10) Business Days, notify the Holder of this Warrant of any
adjustment in the Exercise Price or number of Warrant Shares issuable upon the
exercise of this Warrant pursuant to the provisions of this Section 7.  Such
notice shall be in writing and shall set forth, in

NY 242,134,021v4

--------------------------------------------------------------------------------




reasonable detail, the reason for such adjustment and the calculation
thereof.  No defect in such notice, or in the mailing thereof, shall affect any
such adjustment or the rights of the Holder hereunder.


8.    Fractional Shares.  The Company shall not be required to issue or cause to
be issued fractional Warrant Shares on the exercise of this Warrant.  The number
of full Warrant Shares which shall be issuable upon the exercise of this Warrant
shall be computed on the basis of the aggregate number of Warrant Shares
purchasable on exercise of this Warrant so presented.  If any fraction of a
Warrant Share would, except for the provisions of this Section 8, be issuable on
the exercise of this Warrant, the Company shall, at its option, (i) pay an
amount in cash equal to the Market Price of one share of Common Stock on the
Date of Exercise of such Warrant multiplied by such fraction or (ii) round the
number of Warrant Shares issuable, up to the next whole number.


9.    Notices.  Any and all notices or other communications or deliveries
hereunder shall be in writing and shall be deemed given and effective on the
earliest of (i) the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile telephone number specified in this
Section 9 prior to 4:30 p.m. (New York City time) on a Business Day, (ii) the
next Business Day after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile telephone number
specified in this Section 9 later than 4:30 p.m. (New York City time) on any
date and earlier than 11:59 p.m. (New York City time) on such date, (iii) the
Business Day following the date of mailing, if sent by nationally recognized
overnight courier service, or (iv) upon actual receipt by the party to whom such
notice is required to be given.  The addresses for such communications shall
be:  (1) if to the Company, to Viggle Inc., at the address of its chief
executive offices, Attention: General Counsel or (ii) if to the Holder, to the
Holder at the address or facsimile number appearing on the Warrant Register or
such other address or facsimile number as the Holder may provide to the Company
in accordance with this Section 9.


10.    Miscellaneous.


(a)    This Warrant shall be binding on and inure to the benefit of the parties
hereto and their respective successors and assigns, except that the obligations
of the Company hereunder shall not be assigned except by operation of law.  This
Warrant may be amended only in writing duly executed by the Company and the
Holder.


(b)    Subject to Section 10(a), nothing in this Warrant shall be construed to
give to any person or corporation other than the Company and the Holder any
legal or equitable right, remedy or cause under this Warrant; this Warrant shall
be for the sole and exclusive benefit of the Company and the Holder and its
successors and assigns.


(c)    This Warrant shall be governed by and construed and enforced in
accordance with the internal laws of the State of New York applicable to
contracts made and to be performed entirely in such State.



NY 242,134,021v4

--------------------------------------------------------------------------------




(d)    The headings herein are for convenience only, do not constitute a part of
this Warrant and shall not be deemed to limit or affect any of the provisions or
interpretation of this Warrant.


(e)    This Warrant shall be deemed to be jointly drafted by the Company and the
Holder and shall not be construed against any person as the drafter hereof.


(f)    In case any one or more of the provisions of this Warrant shall be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant shall not in any way be affected
or impaired thereby and the parties shall attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.


(g)    Nothing contained in this Warrant shall be construed as conferring upon
the Holder hereof the right to vote or to consent as stockholders in respect of
the meetings of stockholders or the election of members of the Board of
Directors of the Company or any other matter, or any rights whatsoever as
stockholders of the Company or as imposing any obligation on such holder to
purchase any securities or as imposing any liabilities on such Holder as a
stockholder of the Company, whether such obligation or liabilities are asserted
by the Company or by creditors of the Company.
 
[THIS SPACE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE TO FOLLOW]



NY 242,134,021v4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
duly authorized officer on the date first written above.
 
 
 
VIGGLE INC.
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 




NY 242,134,021v4

--------------------------------------------------------------------------------






FORM OF ELECTION TO PURCHASE
(To be executed by the Holder to exercise the right to purchase shares of
Common Stock under the Warrant)


To Viggle Inc.:


In accordance with the Warrant enclosed with this Form of Election to Purchase,
the undersigned hereby irrevocably elects to purchase  _____________ shares of
Common Stock, $0.001 par value  (“ Common Stock ”), of Viggle Inc. for
$________, which sum represents the Aggregate Exercise Price for the number of
shares of Common Stock to which this Form of Election to Purchase relates,
together with any applicable taxes payable by the undersigned pursuant to the
Warrant. Terms used but not defined herein shall have the respective meanings
ascribed to them in the Warrant.


Pursuant to Section 3(c) of the Warrant, the undersigned elects to pay the
Aggregate Exercise Price by the following method (check one):


________    by enclosing herewith cash or a bank or certified check made payable
to the order of the Company, or by making a wire transfer of immediately
available funds to an account designated in writing by the Company;


________     by hereby instructing the Company to withhold a number of
Warrant Shares issuable upon exercise of this Warrant with an aggregate Fair
Market Value equal to the Aggregate Exercise Price;


________     by hereby surrendering to the Company (x) Warrant Shares previously
acquired by the undersigned with an aggregate Fair Market Value equal to such
Aggregate Exercise Price and/or (y) other securities of the Company having a
value equal to the Aggregate Exercise Price, as specified below; or


________     by a combination of the foregoing, as specified below.


 
 
 
(Please provide details with respect to payment of Aggregate Exercise Price)
 
 
 
 
 



The undersigned encloses herewith cash or by a bank or certified check made
payable to the order of the Company, or is making a wire transfer of immediately
available funds

NY 242,134,021v4

--------------------------------------------------------------------------------




to an account designated in writing by the Company, to pay any applicable taxes
payable by the undersigned pursuant to the Warrant.


The undersigned requests that certificates for the shares of Common Stock
issuable upon this exercise be issued in the name of
 
 
PLEASE INSERT SOCIAL SECURITY OR
 
TAX IDENTIFICATION NUMBER
 
 
 
 
 
 

 
 
 
 
(Please print name and address)
 
 
 
 
 

 
If the number of shares of Common Stock issuable upon this exercise shall not be
all of the shares of Common Stock which the undersigned is entitled to purchase
in accordance with the enclosed Warrant, the undersigned requests that a New
Warrant (as defined in the Warrant) evidencing the right to purchase the shares
of Common Stock not issuable pursuant to the exercise evidenced hereby be issued
in the name of and delivered to:
 
 
 
 
(Please print name and address)
 
 
 
 

 
 

NY 242,134,021v4

--------------------------------------------------------------------------------








Dated:  _________________________ ,
_______________________________________________
 
(Signature) ______________________________________
 
(Print) __________________________________________
 
(By:) ___________________________________________
 
(Name:) _________________________________________
 
(Title:) __________________________________________

                                     
 
(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)



NY 242,134,021v4

--------------------------------------------------------------------------------






FORM OF ELECTION TO TRANSFER


[To be completed and executed only upon transfer of the Warrant]


FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
________________________________ the right represented by the within Warrant to
purchase  ____________ shares of Common Stock of Viggle Inc. to which the within
Warrant relates, together with all title and interest therein, and hereby
irrevocably appoints ________________ attorney to transfer said right on the
books of Viggle Inc. with full power of substitution in the premises.


Dated:


_______________, ____ 20__
 
 
(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)
 
 
 
 
 
Address of Transferee
 
 
 
 
 
 
 
 

 
In the presence of:




__________________________________





NY 242,134,021v4